Title: To Thomas Jefferson from James Gibbon, 16 July 1821
From: Gibbon, James
To: Jefferson, Thomas


Sir
Richmond
July 16. 1821
Mr Notti, the genn who will present this is well introduc’d with the society of this place—being a forragner he is anxious of paying his respects to Mr Jefferson on his way to the Springs—I do not know Sir that I ought to presume thus far—If I trespass on your known urbanity I must hope to be excus’d—MrNotti appears to be an intellgent gentleman and his object, flattering to our country. tho not less to those who respect the character of Mr Jefferson among whom permite me to subscribe myself most truly & respyYr Obt SertJ. Gibbon